Citation Nr: 0212007	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diplopia, claimed as 
vertical double vision.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to March 
1962 and from May 1965 to February 1983.  From March 1962 to 
May 1965, the veteran was placed on the Temporary Disability 
Retired List as a result of being diagnosed with 
tuberculosis.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Following service, the veteran was diagnosed with 
diplopia.

3.   The veteran's current diplopia is not causally or 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

Diplopia was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  The veteran has also 
been afforded several VA examinations.  In addition, this 
matter was previously before the Board, and remanded in May 
2000 for further development, including obtaining additional 
information from the veteran, obtaining additional service 
medical records, and affording the veteran an additional VA 
examination.  The RO attempted to obtain any additional 
service medical records, although none were available, 
requested additional evidence from the veteran regarding his 
claim, but did not receive a response, and obtained a VA 
examination which included a review of the veteran's claims 
file. While the Board acknowledges that the VA examination 
did not provide a nexus opinion as requested, the Board has 
reviewed the file, and is satisfied that the requested 
development was completed to the extent possible, as the VA 
examiner reviewed the veteran's claims file and there was no 
additional evidence submitted subsequent to the previous 
examination report, which offered an opinion as to etiology.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).  The veteran has not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The veteran claims entitlement to service connection for 
diplopia, or double vision.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, private medical records, and several VA 
examination reports.

A November 1959 Report of Medical History for purposes of 
enlistment indicates that the veteran was in good health and 
denied any trouble with his eyes.  The contemporaneous Report 
of Medical Examination indicates that clinical evaluation of 
the veteran's eyes and ocular motility was normal.  His 
distance vision was 20/20 bilaterally.

May 1965 and January 1968 Reports of Medical History for 
purposes of reenlistment show that the veteran denied wearing 
glasses or eye trouble.  The May 1965 Report of Medical 
Examination states that clinical evaluation of the veteran's 
visual acuity and refraction was normal, his ophthalmoscopic 
evaluation was normal, his pupils were equal and reactive, 
and that his ocular motility was normal.  In addition, his 
neurological evaluation was normal.  His distance vision was 
noted as being 20/15-2 bilaterally.  The veteran's January 
1968 Report of Medical Examination confirmed the findings of 
the veteran's May 1965 clinical evaluation and noted that his 
distance vision was 20/15.

An October 1970 Report of Medical Examination shows that the 
veteran's visual acuity and refraction were normal, 
ophthalmoscopic evaluation was normal, his pupils were equal 
and reactive, and that ocular motility was normal.  In 
addition, his neurological evaluation was normal.  His 
distance vision was 20/15 bilaterally and his field of vision 
was normal.  

A treatment note in the veteran's service medical records 
dated January 1972 shows a notation of "eye consult."  A 
consultation sheet, also dated January 1972, states that the 
ophthalmologist found that the veteran's visual acuity was 
20/20 bilaterally and that no prescription was necessary.  

At the veteran's April 1973 examination, his distance vision 
was noted as 20/50, corrected by glasses to 20/20 
bilaterally.  Intraocular tension and field of vision testing 
were normal. 

A February 1974 Report of Medical History shows that the 
veteran denied eye trouble and his Report of Medical 
Examination shows clinical evaluation of his eyes and 
ophthalmoscopic evaluation were normal.  Neurological 
evaluation was normal. Distance vision was 20/20 bilaterally.  

The April 1974 and March 1975 examinations showed that the 
veteran's distance vision was 20/70, corrected to 20/20 
bilaterally, with normal field of vision.  Intraocular 
tension was noted as "normal" in April 1974 and was noted 
as 17.3 right and 20.6 left in March 1975.

December 1976, December 1977, January 1979, and March 1981 
Reports of Medical Examinations showed that clinical 
evaluation of the veteran's eyes was normal, as were the 
veteran's ocular motility, pupils, ophthalmoscopic 
evaluation, and neurological examination.  Distance vision 
was 20/20 bilaterally.  January 1977 and March 1981 Reports 
of Medical History also indicates that the veteran denied eye 
trouble or head injury.  

In April 1980, the veteran was treated for viral 
conjunctivitis of the eyes.  Examination showed that the 
veteran had vision of 20/20 bilaterally.

An October 1981 treatment note states that the veteran denied 
a history of head trauma.

A September 1982 Report of Medical History for purposes of 
retirement indicates that the veteran denied eye trouble and 
stated that he had vision in both eyes.  He also denied a 
head injury.  The contemporaneous Report of Medical 
Examination for purposes of retirement shows that the general 
clinical evaluation of the eyes was normal, as were the 
veteran's ophthalmoscopic evaluation, pupils, and ocular 
motility.  In addition, the veteran's neurologic evaluation 
was normal and the veteran's distance vision was 20/29 in the 
right eye and 20/22 in the left eye.  His near vision was 
20/22 bilaterally.  The veteran's field of vision was normal 
by confrontation and the veteran's intraocular tension was 
within normal limits.  

Private medical records from American Family Vision, dated 
October 1986 through September 1988 are of record.  A record 
dated October 1986 shows that the veteran reported double 
vision with all activities and at all times of day.  He also 
reported that it was worse when he was looking down.  He 
related he became unable to bring double vision back together 
about three years earlier, but that before that he would have 
to tilt his head to the side to look at a picture.  An 
October 1987 examination report showed uncorrected visual 
acuity was 20-51 bilaterally.  An examination report dated 
September 1988 showed that examination of the veteran's 
palpebral citia, conjunctiva, lacrimal, sclera, cornea, 
anterior chamber, anterior angle, and iris was normal.  The 
veteran reported seeing floaters. 

Private medical records from the Group Health Cooperative, 
dated October 1986 through August 1997 are also of record.  A 
May 1990 record indicates that the veteran was assessed as 
having vertical tropia/phoria.  A December 1991 record shows 
that the veteran reported vertical diplopia for a number of 
years with right head tilt.  A record dated March 1993 
indicates that the veteran had corrected vision of 20/20 
bilaterally, but that the veteran had left hypertrophy with 
right head tilt.  With corrected head posture the veteran had 
10-12 left hypertrophy with greater diplopia.  His pupils 
were equal, round, and reactive to light and fundus was 
within normal limits.  His macula was crisp.  The assessment 
was vertical tropia.   

The veteran was first afforded a VA examination in connection 
with his claim in April 1996.  According to the report, the 
veteran reported that he had vertical diplopia since 1976, 
which became constant in 1986, and that having prisms in his 
glasses for purposes of correction was no longer correcting 
the diplopia.  Examination showed that near visual acuity was 
20/60 uncorrected bilaterally, corrected to 20/20, and that 
distant vision was 20/20 uncorrected bilaterally.  The 
examiner stated that the veteran's diplopia results on right 
head-tilt test and was not correctable with prisms or lenses 
because of hypertrophy.  There was 10-14 prism diopter left 
hypertrophy, but there was no visual field deficit by 
confrontation testing.  

Another VA examination report, dated March 1998, found that 
the veteran reported spontaneous vertical diplopia, beginning 
about thirty years earlier, while he was in the service.  He 
also reported that he had been intermittently asymptomatic 
with glasses and tilting his head.  He denied a history of 
previous eye surgery or trauma.  Examination showed bilateral 
uncorrected visual acuity was 20/60 near and 20/40 far, both 
corrected to 20/20.  The veteran's diplopia was described as 
constant and the examiner noted that it could not be 
corrected with lenses or prisms.  Visual fields were normal 
to confrontation and slit lamp examination showed a quiet 
anterior segment and mild cortical changes of the lenses.  
Macula vessels were normal.  The diagnosis was left superior 
oblique palsy with constant diplopia, which appeared to be 
long-standing and was consistent with a possible occurrence 
while the veteran was in service.

The veteran was afforded another VA examination in September 
1998, which found that the veteran had vertical diplopia in 
the primary position and in virtually all other directions of 
gaze.  The examiner noted that this was consistent with the 
veteran's findings of 25 to 30 prism diopters left 
hypertrophy, but that the veteran is "quite asymptomatic."

The veteran was afforded yet another VA examination in 
November 1999, in order clarify the nature and etiology of 
the veteran's diplopia.  The veteran reported that he had a 
facial injury in 1978, which caused him to experience double 
vision with intense physical exercise.  He also reported that 
the double vision became constant after his discharge.  The 
VA examiner noted that the veteran's claims file was 
reviewed, and that a review of the veteran's physical 
examinations during service showed that the veteran denied 
complaints about his eyes and that eye examinations were 
normal.  The examiner also noted the veteran's 1980 treatment 
for viral conjunctivitis, the veteran's post-service private 
examinations in 1990, 1991, and 1993, which showed stable 
left hypertropia and head tilt, and VA examinations showing 
diplopia.  The examiner concluded that a review of the 
veteran's claims file did not reveal an etiology, source, or 
complaint by the veteran of his present diplopia and left 
hypertropia.  The examiner also opined that the veteran's 
diplopia could only be found to be service-connected if the 
veteran's alleged 1978 facial injury was substantiated, as a 
fourth nerve palsy caused by a trauma would explain his left 
hypertropia and diplopia.  The examiner noted that no such 
medical record was of record.

Another examination was provided to the veteran in June 2001.  
According to the report, the veteran's past ocular history 
was significant for left superior oblique palsy.  He 
complained of constant double vision without corrective 
prisms, pronounced on upward gaze and left head tilt, which 
was eliminated in primary gaze with his current glasses.  He 
reported that his double vision began in 1975, but denied 
head or ocular trauma before then.  He also reported that his 
double vision was initially most noticeable with intense 
physical exercise, but became constant in 1985.  Examination 
showed that the veteran's pupils and confrontation visual 
field were normal.  Extraocular muscle assessment showed left 
hypertropia at far and near in primary gaze and 40 prism 
diopters.  Distant visual acuity without correction was 
20/20-2 right and 20/20-1 left.   The impression was left 
superior oblique palsy with constant, long-standing diplopia 
requiring constant prism correction.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
diplopia.  See 38 U.S.C.A. §§ 1110, 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  The Board acknowledges that the 
veteran's service medical records indicate that the veteran's 
vision changed during service and that the March 1998 VA 
examination indicated that the veteran's long-standing 
diplopia was consistent with a possible in-service onset.  
Nonetheless, the veteran's private medical records and 
subsequent VA examinations do not show that the veteran's 
diplopia is related to his service.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).   Most significantly, the 
examiner, at the November 1999 VA examination, clearly stated 
that, absent evidence of a facial injury or trauma during the 
veteran's service, the veteran's diplopia was not related to 
his service, as the veteran's service medical records were 
negative for evidence as to the source of the veteran's 
diplopia.  In this regard, the Board notes that review of the 
veteran's service medical records was negative for evidence 
of a facial trauma or complaints of double vision.  Moreover, 
a search for additional service medical records that might 
show such an injury or complaints was negative, and stated 
that the veteran did not have any additional service medical 
records.   Likewise, the Board notes that the veteran 
consistently denied any head injuries while in service or at 
his 1996, 1998, or 2001 VA examinations, and repeatedly 
reported different dates and circumstances of onset, from 
1968 to 1978.   The only evidence linking the veteran's 
current diplopia to his active service is the veteran's 
statements.  A causal link between the veteran's current 
diplopia and his service has not been established, and 
because the veteran is a layperson without medical training 
or expertise, his contentions do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  It is also noteworthy 
that the veteran did not note any vision or eye problems at 
the time of his September 1982 retirement examination, and 
that this physical examination found his eyes to be normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  See also Savage, supra.  As such, the Board finds 
that the opinion provided by the VA examiner in November 
1999, which was based on an examination of the veteran, 
consideration of the veteran's assertions and history, and a 
review of the evidence of record, to be persuasive.  
Accordingly, without a link between the veteran's service and 
the veteran's current diplopia, the Board finds that the 
veteran is not entitled to service connection for diplopia.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for diplopia.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.



ORDER

Service connection for diplopia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

